DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 14 and 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation "the window.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the motor."  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 16-23, the construction of claim 16 renders the claim indefinite. Specifically, it is unclear whether the elongated shaft or the distal dielectric housing has 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-7, 16-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goble (US 6,491,690).
Regarding claim 1, 7, 16-18 and 21, Goble discloses an electrosurgical probe (figure 2) comprising an elongate shaft (10), a ceramic housing at the distal end of the shaft (20, column 9 lines 36-37), an interior channel extending through the interior of the shaft and housing to an opening in the housing (suction tubing extending to outlet 10a) and an electrode (12) with an edge that extends laterally across the opening (at least in that it covers a significant lateral cross-section of the opening, the claim not requiring more). The electrode is further configured to reciprocate longitudinally relative to the opening (col. 9 lines 51-61) and has an outer surface that is outward of a plane of the opening (fig. 2, col. 9 lines 38-39). The probe further comprises a movable dielectric member configured to move within the interior channel which holds the electrode (18, col. 9 lines 34-36). The probe also comprises a motor which moves the electric member (44, figs. 2-3). Claims 1 and 16 recite that the edge of the electrode is 
Regarding claims 5 and 6, the electrode reciprocates with a range of 3-4 millimeters (col. 12 lines 49-54).
Regarding claim 19, Goble discloses a negative pressure source in communication with the interior channel (via 10a, fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 16-19, 21, 22 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Goble (US 6,491,690) in view of Clement (US 5,335,671).
Regarding claim 1, 7, 16-18 and 21, Goble discloses an electrosurgical probe (figure 2) comprising an elongate shaft (10), a ceramic housing at the distal end of the shaft (20, column 9 lines 36-37), an interior channel extending through the interior of 
Regarding claims 5 and 6, the electrode reciprocates with a range of 3-4 millimeters (col. 12 lines 49-54).
Regarding claims 8 and 22, Goble does not disclose how far the outer surface of the electrode extends outward of the plane of the window. However, it is immediately apparent that different sizes and shapes of electrodes may be used to treat tissue of different sizes and shapes, as is common in the art. Further, that Goble does not disclose a specific value suggest a reliance on what one of ordinary skill in the art would know about the exact extension length, and Goble does suggest that some embodiments of the device shown in figures 2-3 are only constrained by a working diameter of up to 10mm (col. 12 lines 41-44). Further, Applicant has not disclosed any critical or unexpected results from the length of electrode that extends past the opening. Therefore, at the time the application was filed, it would have been obvious to one of ordinary skill in the art to allow the electrode of Goble to extend any useful distance past the opening, including 0.50-2.5 mm to produce the predictable result of treating tissue in a desired manner.
Regarding claim 19, Goble discloses a negative pressure source in communication with the interior channel for removing debris (via 10a, fig. 2, col. 11 lines 21-25).
Regarding claims 24-26, the device of Goble-Clement as discussed above with respect to the limitations in claims 1, 7, 8, 16, 19, 21 and 22 performs the recited methods.

Claims 2-4, 11-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goble, or Goble in view of Clement, further in view of Carmel (US 2003/0065321).
Regarding claims 2 and 20, Goble discloses that the shaft comprises an outer sleeve (10) but does not disclose that the shaft comprises an inner sleeve. However, the exact mechanism by which motion is transmitted from one end of a device to the other is not critical. Clement discloses an inner sleeve (e.g. 334 in figure 7) but does not disclose the rotation to axial translation conversion. Carmel is one of numerous reciprocating devices which employ an inner tube (25, fig. 5) which moves relative to an outer tube (34) to cause an electrode (56, fig. 9) to move back and forth (compare figs. 9 and 12). Therefore, at the time of the application, it would have been obvious to one of ordinary skill in the art to use any commonly known structure for transmitting reciprocal motion, including the inner sleeve of Carmel, which would allow the device to function in a predictable manner. 
 Regarding claim 3, Goble further discloses a proximal hub (32) attached to the proximal end of the outer sleeve and a sliding collar (30) attached to the distal end of the inner sleeve (when modified as taught by Carmel), where the sliding collar axially reciprocates within the hub while being restrained from rotation (col. 9 lines 51-67).
 Regarding claim 4, Goble further discloses a rotating coupling (42) which is restrained from axially translating relative to the proximal hub and has a distal face which engages a proximal surface of the sliding collar (fig. 2) such that rotation of the rotating coupling causes the sliding collar to axially reciprocate within the proximal hub to cause the electrode to axially reciprocate. It is not immediately clear that the motor (44) or the rotating coupling (42) are within the hub or some other element which could be considered a hub. However, Carmel discloses a very similar device and teaches that the motor and all the structurers necessary to convert the rotary motion of the motor to liner motion for moving the electrode is housed within the hub (fig. 5). Therefore, at the 
Regarding claims 11-13, Goble discloses the use of a motor drive (44) operatively coupled to the inner sleeve (when modified as taught by Carmel) for axially reciprocating the electrode via the rotating coupling. The motor can be considered located in a handpiece (whatever part of the hub of Carmel surrounds the motor), and all elements are "detachabley coupled" to all other elements since they are capable of being disassembled. The claim does not recite any structure that requires the elements to able to be reattached to one another after being decoupled.

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Goble and Carmel, or Goble, Clement and Carmel, further in view of Kresch (US 5,456,689). 
Regarding claim 15, the systems of Goble-Carmel and Goble-Clement-Carmel do not disclose that the probe comprises a flow pathway that extends through the shaft to a side-facing opening in the rotating coupling. Goble discloses a side facing opening for a flow pathway that extends from a window (fig. 2), Clement discloses a side facing opening in an inner shaft extending from a window to a portion inside a handle (346, fig. 7), and Carmel discloses that the inner sleeve comprises a side facing opening that extends from a window (58 or 59 of fig. 15 to 21 in fig. 6). Specifically, what is lacking is that the side facing window is in the rotating coupling. Kresch discloses an electrosurgical resection tool and teaches that a rotating inner tube (30, fig. 7) can be provided with an aperture 128 and a detachable collection chamber for collecting tissue (130, col. 7 lines 18-42). Therefore, at the time the application was filed, it would have . 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Goble in view of Clement, further in view of Carmel (US 2002/0183742), hereinafter Carmel2.
Regarding claim 27, Goble is silent as to the rate of reciprocation. However, there must be some rate. Carmel2 discloses an oscillation device and teaches that tissue can be treated at a rate of 2-5000 hertz, or preferably from about 2-100 hertz (paragraph [0038]). Therefore, at the time of the application, it would have been obvious to one of ordinary skill in the art to use any available frequency of reciprocation, including 1-1000 Hz as taught by Carmel2 to allow tissue to be treated in a desired manner.
It is noted that claim 14 may end up rejected using a similar rationale once the indefiniteness issues are corrected.

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,052,149. Although the claims at issue are not identical, they are close to identical, close enough in fact to warrant a consideration of a statutory double patenting rejection over some claims. However, the wording of the claims appears different enough, however narrowly, to avoid such a rejection. See in particular pending claim 9 and patented claim 1. Many of the dependent claims are word for word the same, although the differences in the independent claims mean the claims recite slightly different inventions.

Allowable Subject Matter
Claims 9, 10, 14 and 23 will be objected to as being dependent upon a rejected base claim but allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims once the double patenting and indefiniteness issues are resolved.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 9, 10 and 23 recite essentially the same subject matter indicated allowable in the parent case. In summary, the prior art vastly prefers to keep cutting elements within a shaft for a wide range of reasons (e.g. to prevent the cutting element from snagging on tissue during introduction into the body, to prevent accidental cutting, etc.). The claimed invention, by contrast, not only has cutting elements outside the shaft, but extends the cutting element past the boundaries of the cutting aperture laterally and proximally. There appears to be no unique benefit to this, and several reasons why it would be undesirable, such that the prior art does not teach or suggest .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.